The election of the Rev. Samuel Perley, returned a member from the town of Gray, was controverted by Samuel Nash and others, for several reasons, and among others for the following, as stated by the petitioners : “ Because we suppose, that those, who impose taxes upon us, ought to be those only who pay a proportion of those taxes, which the said Perley, being a minister of the gospel, is not obliged by law to do.”2 The petitioners, upon the report of a committee, to whom their petition was committed, had leave to withdraw.3

 In England, in the year 1801, the election of the Rev. John Horne Tooke gave rise to an inquiry, by a select committee of the house of commons, into the eligibility of persons in holy orders as members of that house. But the precedents collected by the committee were so obscure and inconclusive, that the house of commons refused, upon the authority of them, to declare Mr. Horne Tooke ineligible. The act of 41 Geo. III. c. 63, was thereupon passed, by which it was declared, “ that no person, having been ordained to the office of priest or deacon, or being a minister of the church of Scotland,” shall be capable of election as a member of parliament. See 35 Hans. Parl. Hist. 1402, 1414, 1542, 1544.


 9 J. H. 51, 56, 139.